         Case 7:19-cv-02026-AMM-HNJ Document 19 Filed 11/13/20 Page 1 of 2                          FILED
                                                                                           2020 Nov-13 AM 11:53
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                              WESTERN DIVISION

    YANNA GASSAWAY,                             )
                                                )
          Petitioner,                           )
                                                )
    v.                                          )   Case No.7:19-CV-2026-AMM-HNJ
                                                )
    PATRICIA BRADLEY,                           )
                                                )
          Respondent.                           )
                                                )

                             MEMORANDUM OPINION

         The magistrate judge entered a report on October 8, 2020, recommending that

this action be dismissed as moot based on Petitioner Yanna Gassaway’s release from

custody on September 22, 2020. Doc. 16. Although the magistrate judge advised the

parties of their right to file specific written objections within 14 days, the court has

not received objections.1

         Having carefully reviewed and considered the materials in the court file,

including the report and recommendation, the court ADOPTS the magistrate judge’s

report and ACCEPTS his recommendation.2 By separate order, the court will

dismiss this action as moot.

1
 The U.S. Postal Service returned as undeliverable previous orders mailed to Ms. Gassaway at the
Dismas House of Macon in Macon, Georgia. See Doc. 17, 18.
2
 Consistent with the magistrate judge’s recommendation, the court GRANTS Respondent’s
Motion for Leave to File the Status Report Out of Time. Doc. 15.

                                               1
Case 7:19-cv-02026-AMM-HNJ Document 19 Filed 11/13/20 Page 2 of 2




DONE and ORDERED this 13th day of November, 2020.



                           _________________________________
                           ANNA M. MANASCO
                           UNITED STATES DISTRICT JUDGE




                                2
